Citation Nr: 1629575	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  09-08 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, to include as manifesting as bilateral leg ulcers requiring bilateral lower extremity amputations.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Army from October 1969 to June 1973, to include duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction rests with the RO in Chicago, Illinois, from which the appeal arises.  The claim was remanded by the Board in November 2012 and February 2015 for evidentiary development, and all actions required by the remand orders have been satisfied.  The issues on appeal have been consolidated by the Board in this decision, with reasoning for such action explained in detail in the narrative portion below.  


FINDING OF FACT

The weight of the evidence is against finding that an ulcer first noted during the Veteran's military service, which eventually resolved, was the earliest manifestation of rheumatoid arthritis which, via the complications of Felty's disease and gangrenous development, has necessitated bilateral above-the-knee amputations of the lower extremities.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for rheumatoid arthritis, to include as manifesting as bilateral leg ulcers requiring bilateral lower extremity amputations, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be current disability resulting from that injury.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

At the outset, it is noted that the Board has re-categorized the issues before it so as to most properly consider the contentions of the Veteran.  Veterans, when filing a claim for benefits, are presumed to be filing based on experienced symptoms as opposed to any one particular pathology.  While the Veteran initially filed multiple claims for ulcers in the bilateral lower extremities and, specifically, for an above the knee amputation of his left leg, it is clear, after reviewing the medical evidence, that such manifestations are attributable to one specific pathology.  Specifically, as will be discussed in greater detail below, it is apparent that the ulceration of the lower extremities which, in addition to the left lower extremity amputation have required a subsequent partial amputation of the right lower extremity, are attributable to sequelae of rheumatoid arthritis.  As such, the Board has re-categorized the issue, to include all claimed manifestations, as a single claim for entitlement to service connection for rheumatoid arthritis.    

The service treatment records do not include any documentation of a diagnosis of rheumatoid arthritis, nor do they show treatment for any ulcers.  Rather, the record indicates, and the Veteran does not dispute, that he first was diagnosed officially with the condition in 1987 (14 years after discharge from service).  For instance, during a VA examination in February 1998, the Veteran reported that "about 12 years ago he lost about 45 pounds for some unexplained reason.  He went for a physical examination and was found to have rheumatoid arthritis."  The Veteran contends, however, that the condition was undiagnosed for many years prior to this and that, during his service in Vietnam, he first witnessed ulceration in his legs which later developed into Felty's disease.

The Veteran submitted a journal entry from the National Institutes of Health (NIH) which explains the nature of Felty's disease.  Essentially, this document reports that the condition is a rare manifestation of patients who have "long-standing rheumatoid arthritis."  While not specific to the Veteran's condition, the NIH article describes abnormal skin lesions as typical in the presentation of Felty's disease.  In essence, this article supports a conclusion that Felty's disease is a downstream condition experienced only by rheumatoid arthritis sufferers.  The Veteran contends that this condition was noted in service when he saw ulcers on his lower extremities for the first time.  

VA clinical records, dated in October 2009, describe the Veteran as having experienced lower extremity ulcerations and amputation as due to "Felty's disease with gangrene secondary to rheumatoid arthritis."  A VA medical opinion, dated in November 2012, indicated that the Veteran has a history of rheumatoid arthritis and Felty's syndrome.  He also has a history of chronic lower extremity ulcerations that eventually required bilateral above-the-knee amputations (left in September 2006, right in September 2009).  The Veteran reported that he developed his first lower extremity ulcer during service on the left leg in approximately 1970.  He stated that the original ulcer healed, but he continued to develop recurrent ulcers of the legs.  Prior to amputations being necessary, the Veteran was treated with the immunomodulator drug Enbrel(r) to treat the various manifestations of rheumatoid arthritis.  The examiner went on to explain that the Veteran "has had a pyoderma gangrenosum," which was explained as "a disorder that can be associated with rheumatoid arthritis and causes skin ulceration...and eventually [lead] to bilateral above-the-knee amputations."     

The Veteran has also stated that he had an experience with burns in childhood.  However, he reports that did not notice the type of ulceration experienced currently until he was on active duty.  The observation of an ulcer on the leg is something in which the Veteran, as a lay person, is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the service treatment records do not document a diagnosis of rheumatoid arthritis or any residual manifestation of the skin.  

Further, the Veteran submitted the written testimony of his former spouse who knew him at the time of his military service.  She specifically attested to the Veteran speaking to private clinicians regarding long-standing problems with lower extremity ulcers and noted that the Veteran has always maintained, since the 1970s, that these ulcers began during his service in Vietnam.  

Certainly, the Veteran satisfies element (1) of service connection by having a current disability.  His testimony that he had a lower extremity ulcer in service is certainly admissable.  However, he does not have the expertise to state the type of ulcer or of any relationship to rheumatoid arthritis.  The Board then needs to determine whether there is a nexus between the reported lower extremity ulcer and the Veteran's 1985 diagnosis of rheumatoid arthritis that led to Felty's syndrome and the lower extremity ulcers that ultimately led to amputation of both legs. 

In order to make a determination for element (3) of service connection, a VHA medical opinion was ordered by the Board to specifically address whether the in-service ulcers were related to the later-diagnosed rheumatoid arthritis and Felty's syndrome.  First, the expert was asked to opine whether the rheumatoid arthritis related ulceration led to bilateral-above-the-knee amputation. 

The expert opined in the affirmative.  The patient has severe rheumatoid arthritis diagnosed in 1985 and complicated by Felty's syndrome.  Felty's syndrome was first considered around 1996-1998 when the Veteran developed leg ulcers.  Clinical findings in Felty's syndrome include splenomegaly (abnormal enlargement of the spleen), leg ulcers, neutropenia (abnormally low count of a type of white blood cell) and in some patients, predisposition of infection.  In August 1999, the Veteran was found to have splenomegaly and decreased neutrophils.  According to clinical notes, the veteran had several episodes of infection in the lower extremity ulcers most likely related to the predisposition to infection due to Felty's syndrome.  Due to the constant non-healing infected ulcers and possibly seeding with infectious organisms in the knee and rheumatoid nodules, the decision was made to amputate the leg. 

The expert was then asked to opine as to whether it was at least as likely as not that the Veteran as a young adult first viewed rheumatoid related ulcerations in his lower limbs as a soldier in the Army.  The expert opined that it was more likely than not that the Veteran did not have rheumatoid arthritis related ulceration in his lower limbs. 

To support his opinion, the expert noted that the rheumatoid arthritis was diagnosed in 1985 and prior to 1985 there was no clinical evidence or documentation in the chart of swelling or warmth in the joints.  There was also no evidence of a diagnosis of rheumatoid arthritis, development of neutropenia or splenomegaly during his period of service.  The rheumatologist notes that there is only one clinical entry in the record documenting joint problems before 1985, and that involved discomfort in the Veteran's right shoulder.  The VA Rheumatologist concludes that there is no evidence of either Felty's or rheumatoid arthritis before his diagnosis in 1985. 

Furthermore, the VA Rheumatologist cites several studies that support the proposition that arthritis always appears first in Felty's syndrome and typically is present for at least 10 years before neutropenia is recognized.  There are infrequent incidents where neutropenia and splenomegaly appear before or simultaneously with the arthritis.  In those cases where Felty's symptoms precede the rheumatoid arthritis, the patient usually already had splenomegaly and severe neutropenia and the arthritis follows just months after the appearance of these symptoms.  Specific to the Veteran's case, the VA Rheumatologist has never seen a case where leg ulcers precede by 15 years the development of neutropenia, splenomegaly or arthritis.  Additionally, there is no objective evidence that the ulcers continued after military discharge.  Usually, Felty's related ulcer persists if no treatment is instituted.  In the Veteran's case, ulcer was only present during his military years.  There is no evidence of neutropenia or splenomegaly in his clinical records.  It is highly unlikely the Veteran's leg ulcers were related to Felty's in the absence of neutropenia, splenomegaly or findings or arthritis.  It is more likely than not that the ulcers were caused by some other type of skin involvement. 

The VA Rheumatologist also noted there is no description in the record to compare the ulcers the Veteran had in service to the ulcers typically related to Felty's syndrome. 

The VA Rheumatologist was also asked to consider whether the Rheumatoid Arthritis related lower limb ulceration existed since childhood (to include as a consequence of burns) and whether that ulceration worsened beyond the natural progression of the disease process during service.  The VA expert notes there is no clear clinical evidence that the Veteran had rheumatoid arthritis related ulcers as a child or before service.  There is no evidence of a history of splenomegaly, neutropenia or arthritis.  There is no clear clinical evidence that burns during childhood could predispose the Veteran to developing rheumatoid arthritis or Felty's. 

The VA expert's final conclusion was that it is more likely than not that the ulceration associated with rheumatoid arthritis was not present during the Veteran's military years. 

The Board finds that the VHA opinion is thorough and consistent with the evidence in the record.  While the Veteran is credible in reporting the existence of ulcers in service, he is not a medical expert who can opine that these lower extremity ulcers are related to his eventual 1985 diagnosis of rheumatoid arthritis.  

Unfortunately, the weight of the evidence is against finding a nexus between the Veteran's in-service ulcers and his current disabilities. 

Presumptive service connection for rheumatoid arthritis as a "chronic disease" is not warranted as there is no documentation of the condition from within one year of the Veteran's 1973 discharge.  As for a continuity of symptomatology between the rheumatoid arthritis and service, rheumatoid arthritis was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    


II. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in a letter dated December 2006 prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, SSA records and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's leg ulcers, rheumatoid arthritis and Felty's syndrome.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, there has been substantial compliance with the Board's prior remand directives.

ORDER

Entitlement to service connection for rheumatoid arthritis, to include as manifesting as bilateral leg ulcers requiring bilateral lower extremity amputations, is denied.  



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


